The application for change of venue did not comply with Section 4337 C. G. L.; Among other things it was not supported by affidavits of "at least two reputable citizens of the county." Furthermore, there was no difficulty in securing a qualified jury. No peremptory challenges were used by the defendant.
As is usually the case, there were some discrepancies in the testimony of the witnesses for the State, and a sharp conflict between the testimony of the defendant and the State's witnesses. But it was "a jury case," and the trial judge properly submitted the case to the jury. As there was sufficient evidence to sustain the verdict, the motion for new trial was properly overruled, and the judgment of conviction should be affirmed.
BUFORD, J., concurs.